Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 1 of 42




                                                     EXHIBIT 6
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 2 of 42




                                                             P001066
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 3 of 42




                                                             P001067
          Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 4 of 42

    T




City Auditor
Brenda Roberts
                                 Performance Audit
CPA
                              of the City of Oakland
                                   Rent Adjustment
                                      Program




June 27, 2016



Audit Team:
Alessia Dempsey
CIA
Audit Consultant

Mark Howard
Carnes
Performance
Auditor




                     OFFICE OF THE CITY AUDITOR
                                                                       P001068
         Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 5 of 42

Table of Contents



INTRODUCTION & BACKGROUND
   Executive Summary ............................................................................................................. 1
   Housing availability and affordability crisis............................................................................ 3
   Rent Adjustment Ordinance (RAP Ordinance)...................................................................... 4


AUDIT RESULTS
   Housing Residential Rent - Relocation Board (Rent Board).................................................. 6
   Rent Adjustment Program Operations .................................................................................. 9


   Statement of Compliance with Government Auditing Standards ..........................................19
   Audit Scope and Objectives ................................................................................................19
   Methodology .......................................................................................................................19


APPENDIX A – A Best Practices Analysis of Municipal Landlord & Tenant Education and
Outreach


CITY ADMINISTRATOR’S RESPONSE ……...……………………………………………………..29




                                                                                                                       P001069
       Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 6 of 42



Introduction & Background


Executive Summary

The Rent Adjustment Ordinance was adopted in 1980 by the Oakland City Council to
provide stable housing to tenants and to encourage investment in residential rental
properties.

Rental housing rates have increased approximately 34% since 2011 making Oakland
one of the most expensive rental markets in the U.S. Tenants filing claims for rent hikes
greater than the allowable limit have increased over the same period by more than 50%
to 723 in FY2015, the highest in the past 7 years. Rent Adjustment Program (RAP)
staff had to contend with this increase in petitions and cases without a corresponding
increase in staffing and resources. This trend is not sustainable.

City Administrative staff manages the on-going operations of RAP: accepting petitions,
conducting hearings and performing public outreach. The Housing Residential Rent-
Relocation Board (Rent Board) adjudicates appeals and proposes policy updates taking
into consideration legislative, economic, and industry changes. The Rent Board is
comprised of volunteers appointed by the Mayor.

This audit is a review of where the RAP program is today in light of the current housing
landscape and is intended to assist management in determining how the City can
effectively support the program to service the needs of its tenant, landlord, and
community stakeholders.

The objective of this audit is to ensure the Rent Adjustment Program is meeting its
mission and goals—to administer the Rent Adjustment Ordinance that promotes relief to
residential residents through the limitations of rent increases while fostering investment
in residential rental housing properties.

The audit recommendations can assist City Administration in developing action plans
that will result in RAP operational stability as a resource platform for tenant, landlord
and community stakeholders. These recommendations propose to maximize workflow
efficiencies to ensure timely resolution of tenant and landlord petitions.

Housing disputes between tenants and landlords must be resolved timely. The increase
in petitions filed over the past several years is a factor in the bottleneck of scheduling
hearings and appeals, and the delays in finalizing cases. Management should hire
temporary employees to help alleviate the backlog.

Rent Board member absenteeism exacerbates delays. Board meetings were canceled
26% of the time in 2015 due to lack of a quorum and hearings had to be rescheduled.
Board appointments must be prioritized and a formal training program developed to


                                                                                        1

                                                                               P001070
       Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 7 of 42



Introduction & Background
provide adequate instructions to carry out the Rent Adjustment Ordinance and relevant
City policies and procedures.

Adopting and keeping up with current technologies will ensure RAP operational
efficiencies, provide transparency to the public, and broaden stakeholder outreach and
education. This should include implementing an automated case management system,
updating websites to facilitate access to program information including upcoming Rent
Board meetings and RAP caseload and decisions statistics, and the use of social media
to broadcast events relevant to rental housing.

RAP management needs to focus on improving process efficiencies, including workflow
analysis to identify opportunities to leverage staff and limit document handling.
Management should review the Rent Adjustment Ordinance for cumbersome legislation
that exacerbates process delays and create a dedicated professional office space for
hearings.

The Rent Program Service fee (Program fee), currently $30 per rental unit per year,
funds RAP operations. It is assessed to owners of properties covered under the Rent
Adjustment or Just Cause for Eviction Ordinances. Neither RAP nor the Department of
Revenue maintains a comprehensive list of these properties to validate the
completeness and accuracy of assessments. Revenue management estimates that as
many as 10% of property owners possibly overpay and, conversely, it is also probable
that other owners of properties not included in Revenue’s Business Tax system are not
billed at all.

Forecasted RAP revenues are based on this incomplete and inaccurate information
which should be revised once the City Administrator puts a plan in place to maintain an
accurate database of properties that must comply with the ordinances.

The audit includes an analysis of the RAP budget and its financial results. It includes
historical, current, budgeted, and projected revenues and expenditures, without taking
into account the aforementioned potential revenue adjustments. Expenditures currently
exceed revenues. At this current rate of spending, the accumulated reserve from prior
years will be depleted within the next fiscal year. We recommend increasing the annual
Program fee to at least $63 from $30 per unit, not accounting for potential revenue
adjustments. This is based on our analysis as well as the expected costs of
implementing the audit recommendations, which include systems upgrades.

Finally, management should develop and monitor the RAP budget in detail, confirming
that current and projected expenditures and allocations are valid and add value to RAP
operations and stakeholders.




                                                                                     2
                                                                            P001071
         Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 8 of 42



Introduction & Background

Housing availability and affordability crisis

The Bay Area is experiencing significant economic and population growth bringing
with it a demand for available and affordable housing that continues to exceed the
supply for new and longtime residents alike.


                               Housing Units                                           Population
                                   Built                                              increased by
                                                            Occupied                     22,000
                               (2010 - 20141)
            City                                          housing units               (2010 – 2014)

    Oakland, CA                        711                   155,918
    Sacramento, CA                     581                     177,578
    Berkeley, CA                       212                      45,569
    San Francisco, CA                 1,732                    348,832
    San Jose, CA                      2,028                    310,584
    Portland, OR                      2,043                    252,185
    Sunnyvale, CA                      612                      54,267
    Seattle, WA                       5,365                    290,822
Source: U.S. Census Bureau - American Fact Finder

Skyrocketing rents have become routine. Oakland was named the fifth most
expensive rental market in the country in February 2016, where a one bedroom
apartment averages $2,290/month. 2

Many Oakland residents, particularly from lower socio-economic groups, have
already been adversely impacted by the increasing pressures of the rental housing
market.    This has likely contributed to increased displacement, including
homelessness.

According to the 2016 Oakland City Mayor’s report on housing titled “A Roadmap
Towards Equity,” the City’s African-American population declined by 24% in the past
decade, 3 owing much to the increased financial burdens of finding and maintaining
affordable rental housing.



1
  Includes all residential units.
2
 O’Brien, D. (February 2016). Zumper National Rent Report: February 2016. Retrieved from
https://www.zumper.com/blog/2016/2/zumper-national-rent-report-february-2016/
3
  Rose, K.& Lin, M. (2015). A Roadmap Towards Equity: Housing Solutions for Oakland, California.
Retrieved from https://www.policylink.org/sites/default/files/pl-report-oak-housing-070715.pdf

                                                                                                      3

                                                                                          P001072
        Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 9 of 42



Introduction & Background
Rent Adjustment Ordinance (RAP Ordinance)

The RAP Ordinance was adopted in 1980 by the Oakland City Council as an alternative
to strict rent control 4 and to encourage open communication and foster a climate of
understanding between tenants and landlords.

RAP is responsible for adjudicating certain disputes and petitions brought forward under
the RAP Ordinance and to ensure compliance with the Just Cause for Eviction
Ordinance (Just Cause Ordinance). 5

There are approximately 156,000 occupied 6 units of housing in Oakland. Of those units,
approximately 60% (approximately 94,000) are rentals and 40% (approximately 62,000)
are owner-occupied. Rent increases and other management practices for properties
built and occupied before January 1, 1983, are guided and directed by the RAP
Ordinance. These RAP properties account for 41% (63,981) of occupied housing units.




                                    Housing units


                               Rental under             Owner-
                                  RAP                  occupied
                                Ordinance                40%
                                   41%


              Total Rental
                                              Rental
               Units 60%
                                               19%




4
  OMC §8.22.
5
  OMC §8.22.300.
6
  Source: US Census Bureau: American Fact Finder


                                                                                      4
                                                                             P001073
      Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 10 of 42



Introduction & Background
Residential rental units and buildings covered under the RAP Ordinance are located
throughout the city. The map that follows shows the distribution by RAP accounts. These
are not shown as individual residential rental units, but as Business Taxpayer accounts.




                                                                                      5
                                                                             P001074
          Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 11 of 42



Audit Results


Housing Residential Rent-Relocation Board (Rent Board)

The Rent Board is a city created board comprised of volunteer members, appointed by
the Mayor and confirmed by the City Council. 7 Members of the Rent Board adjudicate
Hearing Officer decisions that are appealed by landlords and tenants.

Other Rent Board functions include making
recommendations for regulations and changes                        Tenant
                                                                  Members
to the RAP Ordinance, and adopting regulations                       (2)
for the Just Cause for Eviction Ordinance and         Landlord                  Neutral
Oakland's Ellis Act Tenant Protections.               Members                  Members
                                                         (2)                      (3)
The seven-member Board is comprised of        two                 Oakland
landlord members, two tenant members,        and                   Rent
                                                                   Board
three neutral members. A quorum requires     four
members present with, at minimum,            one
representative from each category and an      additional member from any of the three
categories.

The Rent Board represents the City of Oakland as one of its governing bodies and
conducts the city’s business by establishing policy and adjudicating rulings. As such, it
should fully represent the city in a professional manner in the administration and
execution of its duties.

Board functions are serious and critical to the community. Members should be diligent
in board meeting attendance and objective in their deliberations, regardless of the board
seat they fill (tenant or landlord). Open board seats must be filled promptly in order to
ensure a quorum is always met at the regularly scheduled meetings. Cancelations due
to lack of quorum delays the hearing and adjudication of petitions.

Finding 1: The Rent Board positions are not filled in a timely manner

The audit found that the Rent Board quorum was not met in six out of twenty-three
(26%) scheduled meetings in 2015. Consequently, meetings were canceled and cases
and other business of the Board were rescheduled to later meetings. Appeals were
delayed for as many as six months. Currently, there is a six month to one year backlog
of hearing appeals.

These delays adversely impact both tenants and landlords. Once a petition begins, the
proposed rent increase by a landlord is suspended until the case is resolved. If the

7
    OMC Article VI Section 601.



                                                                                          6
                                                                              P001075
       Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 12 of 42



Audit Results
board confirms a decision in favor of the landlord, the tenant will be responsible for the
additional rent from the date of the rent increase. In some instances, these appeals
have been delayed for so long that the cumulative rent increase can be burdensome for
the tenant. 8

We noted two instances of the appeal process extending for more than 2 years.
Another petition took more than 13 months to confirm that the property was in fact
exempt from the Ordinance.

Recommendation:

A proposal to increase the number of Rent Board alternates was presented to City
Council in order to address the backlog of appeals. 9 The intent of this proposal is to
provide sufficient volunteer Board members so that single absences will not result in a
lack of quorum and disrupt case appeals scheduling.

The Mayor is responsible for appointing members to open Board positions and must
fully communicate to appointees their responsibilities and obligations as members of
this Board including attendance. Attendance records should be provided to the Mayor
on a semiannual basis 10 so that members not fulfilling their duties can be replaced with
others who can step up to the required Rent Board responsibilities.

Finding 2: A formalized training program is not in place for Rent Board members

Board members must be knowledgeable of the ordinance, possess an understanding of
rental and housing practices, and should be fully familiar with Robert’s Rules of Order,
by which City of Oakland public meetings are professionally conducted.

The City Attorney and the RAP management have provided training to Board members
in the past consisting of the responsibilities of the member, RAP Ordinance topics, and
the protocols for public meetings under Oakland’s procedures and guidelines. The
current practice provides training on an annual basis – an orientation is given to newly
appointed Board members. City Attorney staff also make themselves available for
questions and clarifications from Board members, prior to Rent Board meetings and
during the proceedings.

The current process does not adequately prepare members for all of the RAP
Ordinance responsibilities and meeting procedures they are charged with. Board
members absent for the annual training may not fully understand their duties as Board
members.
8
  The Hearing Officer may order Rent adjustments for overpayments or underpayments over a period of
months. OMC §8.22.110(E)(4).
9
  https://oakland.legistar.com/calendar.aspx 04/26/16 Special Community & Economic Development
Committee Agenda Item 4.
10
   OMC §8.22.040(B)(3).


                                                                                                      7
                                                                                         P001076
         Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 13 of 42



Audit Results

Recommendations:

     •   A training program should be developed for Board members that is content-
         focused relevant to the RAP Ordinance, RAP regulations, policies and
         procedures, and includes case studies and past decisions by Hearing Officers
         and the Rent Board. This program should be scheduled over the course of the
         year with expected time frames for completion. In some instances, the training
         may be presented at regular Board meetings in short time segments. Such
         sessions will benefit tenants, landlords, and other attending members of the
         public. Additionally, videos can be produced so that Board members can view
         them at their convenience.
     •   RAP management should track the progress of the training sessions and include
         completion information and Board member attendance records in the semi-
         annual report to the Mayor.

Finding 3: Appeals packets and preparatory materials are not always readily
available to Board members

Appeals packets include the tenant petitions, responses, evidence documents, and the
decision of the Hearing Officers. These are mailed to each Board member one week
prior to the Rent Board meeting scheduled for these appeals. A Board member related
that these documents are generally received late, allowing for only one or two days for
preparatory review.

The time required to compile, copy, and mail the packets twice a month creates an
unnecessary burden on the RAP staff and results in an ineffective process—time could
be better spent on other tasks. As the number of appeals has increased during the past
few years, this problem has compounded.

The e-Government Act of 2002 11 provides guidelines to promote easier public access to
government information and to improve administrative processes, recommending
greater use of internet-based technologies. Although this directive relates to federal
activities, the intent can be well taken—fostering the use of technology to improve
access and efficiency is a worthwhile effort.

Recommendations:

The Rent Board should adopt a communication strategy that allows for ease of access
and use for different types of users. This must include internet-based technology.


11
  The e-Government Act of 2002 enacted on December 17, 2002, with an effective date for most
provisions of April 17, 2003. Establishes a Federal Chief Information Officer within the Office of
Management and Budget. (Pub.L. 107–347, 116 Stat. 2899, 44 U.S.C. §101, H.R. 2458/S. 803).


                                                                                                     8
                                                                                            P001077
         Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 14 of 42



Audit Results
     •   Appeals packets should be scanned and uploaded to the RAP website as soon
         as practical and prior to the Rent Board meetings. This allows the Board
         members to prepare adequately in advance, ensuring informed decision-making.
         These can also be mailed upon request to stakeholders without readily available
         internet access.

     •   The Board should formulate an accessible on-line public communication strategy
         that provides interested parties with all appropriate information in advance of the
         meeting and other relevant staff reports.

Finding 4: Case and Appeal Decisions are not readily available for online access

Petition hearings and Rent Board meetings are public and their decisions should be
made available to the public. 12 This ensures an open and transparent process and
allows for the appropriate scrutiny of tenants and landlords. Providing the basis for the
determination of cases can be helpful to others as they consider similar complaints and
petitions.

Recommendation:

RAP management should post Petition Hearing and Rent Board decisions to the RAP
website or other electronic portals to make these more accessible to the public.



Rent Adjustment Program Operations

Rent Adjustment Process

Tenant and landlord dispute petitions are typically resolved through the RAP hearing
process where cases are heard and evaluated by a Hearing Officer who applies the
Rent Adjustment Ordinance rules and regulations. The Hearing Officer renders a
decision which may be regarding a rent increase or decreased housing services. 13

A tenant or landlord can appeal a hearing decision to the Rent Board if either party
disagrees with a Hearing Officer’s decision. Grounds for appeal range from insufficient
opportunity to present arguments and inconsistencies in the application of Rent Board
regulations to cases decided on sparse evidence or that raise new policy issues.


12
  Brown Act CA Gov code 54952(b) and Sunshine Open Meetings Ordinance OMC §2.20.030(e)(2).
13
  Housing Services – means all services provided by the Owner related to the use or occupancy of a
covered unit, included, but not limited to, insurance, repairs, maintenance, painting, utilities, heat, water,
elevator service, laundry facilities, janitorial service, refuse removal, furnishings, parking, security service,
and employee services.


                                                                                                                9
                                                                                                   P001078
             Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 15 of 42



Audit Results



                                            Petition                                                 Appeal before
     •Landlord provides                                        • Tenant can petiton rent            the Rent Board
      "Notice to Tenant"                                         increases to the RAP
                                • Tenant has 30 days to          within 60 days of Notice.   • If there are grounds for
      informing of rent           ask for written                                              appeal, the tenant or
                                                                 A Hearing Officer renders
      increase.                   justification for the rent     a decision based on rent      landlord can appeal the
                                  increase. Landlord has 15      ordinances.                   Rent Board for final
                                  days upon this request to                                    resolution.
                                  provide this document.
             Landlord                                                      Hearing
          Increases Rent                                                   Decision




Finding 5: The increasing caseload has strained RAP resources; Management
has not focused on efficient processes

Tenant petition filings have been increasing since FY2011. The current projection for
petitions filed in FY2016 is nearly 820; this is a 264% increase from 5 years ago. This
has added to the Hearing officers’ workload, created a bottleneck so that it takes
between 90 and 120 days to schedule a hearing.

It is important to note that since the City Council passed the 90 Day Moratorium on Rent
Increases Ordinance, 14 effective April 5, 2016, the number of petitions has not
significantly decreased.


                           Trends in Petitions filed FY 2008 - 2016
 900                                                                                          Projection
 800                                                                                          FY 2016
 700
 600
 500
 400
 300
 200
 100
   0
           FY 2007-08 FY 2008-09 FY 2009-10 FY 2010-11 FY 2011-12 FY 2012-13 FY 2013-14 FY 2014-15 FY 2015-16

Source: Rent Adjustment Program Annual Reports




14
     Oakland City Council Ordinance 13360, April 5, 2016.


                                                                                                                          10
                                                                                                                  P001079
       Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 16 of 42



Audit Results
Recommendations:

Temporary staff should be hired to facilitate reducing the backlog. Management must
determine the specific resource needs and work towards filling these positions,
preferably with experienced personnel, so that minimal training is required.
Other recommendations for management are as follow:

   •   Review workflow processes for efficiencies and identify opportunities to leverage
       staff, limit document handling, and maximize consistent and secure file
       organization. Management should update policies and procedures accordingly.
   •   Determine appropriate staffing levels given the current and expected workload
       and prepare a budget for additional full time personnel expense. (See below,
       Finding 10).
   •   Implement a formal, routine quality assurance program to ensure conformance to
       set standards and compliance with the RAP Ordinance and regulations, and
       department and city procedures - a standard in legal practices. Such a program
       will identify errors timely and allow for prompt re-training of staff, avoiding time-
       consuming re-work and standardize the quality of work product.
   •   Hearing officers should not conduct onsite inspections of properties. They do not
       have the expertise to assess non-compliance with building codes or to identify
       unsafe living conditions. Rather, RAP should contract professional building
       inspector services in the Planning & Building Department to perform these site
       inspections, allowing Hearing Officers to devote their time to case file
       preparations.
   •   Management should work with the City Attorney to propose changes to the RAP
       Ordinance and regulations to eliminate inefficiencies that may be creating delays
       in adjudicating cases.

Finding 6: The current case management system is not adequate

The current system that is used for tracking RAP cases is a Microsoft Access database
which is no longer adequate to support the volume of petitions and cases submitted to
the RAP. Standard practices include a regular reporting of workflow metrics that is not
only useful for the public but can be used by management to better manage its staffing
resources to resolve cases on a timely basis. For instance, the San Francisco Rent
Board compiles caseload data and publishes a monthly statistics report that shows the
number and types of petitions, arbitrations, and evictions.

Recommendation:

RAP management should evaluate the type of system that would be most cost-effective
given its workflow – one that will allow the department to track cases, store records
electronically, reduce reliance on paper documents, and produce performance metrics
and trend analyses that can be used to regularly report on RAP activities.


                                                                                         11
                                                                                P001080
           Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 17 of 42



Audit Results
Finding 7: The RAP’s public outreach program does not provide the education
needed for tenants and landlords

Housing is a basic need in any city – especially one where the majority of its residents
are renters. Tenants need adequate and safe housing. Landlords need tenants to rent
their properties. Both parties must build a mutual relationship so that the needs of both
are met.

RAP currently relies on limited venues to ensure that stakeholders (both tenants and
landlords) are aware of the RAP Ordinance and the rights and responsibilities of all
parties. These have typically included workshops conducted by service providers and
RAP staff and one-on-one consultations with tenants provided by non-profit agencies.

It is not evident that the dissemination of RAP information is broad and intended to
reach both tenants and landlords. RAP management has stated that most of the funds
for education and assistance have been directed to tenants. For example, Centro Legal
de la Raza 15 uses city office space to provide services to tenants. No similar
accommodations are provided to landlords or property owners. Contracts with the local
American Bar Association, to provide landlord education were not successful, as few
property owners attended or requested services.

In our discussions and meetings with tenants and
landlords, both groups expressed their frustrations at the    “I had to learn it all the hard
                                                              way, by scouring through the
difficulty in obtaining information and direction to help     Ordinance and calling on other
them resolve their housing disputes.                          tenants to help me – I didn’t
                                                              know what I was doing…”
Little or no technology has been implemented to               (Tenant)
disseminate critical information tenants and landlords
need to better understand their rights, responsibilities, and “I purchased this property 2
                                                               years ago. No one told me
obligations. The RAP website is not user-friendly, what to expect, what I was
information is not easily retrieved, and in some instances supposed to do as a landlord –
confusing, so that landlords and tenants have difficulties if I had known, I would have
understanding how to proceed to the next steps in the done things differently…”
hearing or appeals process. Providing the public with (Landlord)
needed information is a basic responsibility of
government. Efficiencies are gained as common topics are explained in descriptive
narratives and clear instructions. Staff may likely spend less time responding to
frequently asked questions if information is consistently formatted in a useable and clear
manner.

Recommendations:

Formulate a strategy to develop a public outreach communication plan. RAP
management must first prepare a curriculum for this plan that is based on the current

15
     http://centrolegal.org/


                                                                                           12
                                                                                 P001081
          Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 18 of 42



Audit Results
ordinance written in plain and easy-to-understand language that can be consistently
communicated in all media. Incorporate innovative ideas to create a broad strategic
communication and education plan.

Goldman School recommendations

The City Auditor’s Office coordinated a policy analysis project for the UC Berkeley
Goldman School of Public Policy’s Introduction to Policy Analysis class. These
graduate students were tasked with identifying best practices in communication and
outreach that could be adopted by Oakland’s Rent Adjustment Program. Their
conclusions were based on analysis of other local jurisdictions and agencies
responsible for rent stabilization and oversight.

These are their recommendations, with which we concur, for RAP’s public outreach
communication plan. For more in-depth details, see Appendix A.

      •   Re-design the RAP website using webpage design best practices that include
          PDF fillable forms for online submission and links to critical information.
      •   Coordinate social media campaigns and other similar content for widespread
          education of the RAP (Facebook, Twitter and Instagram).
      •   Host information centers at City public events that attract residents and others to
          communicate RAP materials (e.g. First Fridays, Art & Soul, Sundays in the
          Redwoods, etc.) and at housing trade fairs and other industry functions.

Other practices should be considered in this public outreach strategy:

      •   Develop and distribute brochures, postcards and notices to libraries, city
          buildings, escrow offices and legal firms that include information on RAP.
      •   Include direct mail inserts with the annual business tax invoice informing
          recipients of links and references to RAP.

Finding 8: The meeting facilities for the Public Hearings are inadequate

RAP hearings are public meetings as defined by the Brown Act, 16 which allow for public
attendance. However, there are few city dedicated spaces set aside for these
meetings, unlike other City Board and community gatherings.

Many RAP hearings are arranged to take place in conference rooms as they are
available on various floors of city offices. Some of these rooms are located within staff
work areas so that attendees must be directed through office workspace to the hearing
meeting.

16
     Brown Act - Government Code 54950-54963.


                                                                                          13
                                                                                  P001082
         Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 19 of 42



Audit Results
Recommendations:

     •   Design a dedicated professional office space for hearings and other public
         business of RAP that is appropriate for the seriousness of the matters discussed.
         These spaces should be separate from staff work areas.
     •   Confirm that standard security measures for city offices used for public meetings
         are applied, including security cameras and locking doors to secure areas.

Finding 9: A comprehensive list is not available of properties which require fee
assessment under the RAP or Just Cause ordinances

The ordinances apply to residential rental properties built prior to 1983 and 1980 for
RAP and Just Cause, respectively. RAP exempts single family rentals while Just Cause
does not. Both exclude 3-unit rentals when one of the units is occupied by the owner
and rooms rented in a single family home. Condominiums are exempt rental properties
under RAP but are covered under Just Cause. There are other differences and
similarities in the exemptions and applications of each ordinance. Owners pay the fee if
the property conforms to the requirements of either ordinance.

Tenants are afforded certain protections when a property conforms to the specific
requirements of either ordinance. RAP tenants are protected from excessive rent
increases while Just Cause tenants are protected against certain evictions. The Rent
Service Program Revenue is currently generated through a $30 fee applied to
residential rental units and paid by the property owner. It is assessed because the
property is covered under either RAP or Just Cause.

The Department of Revenue (Revenue) does not have a comprehensive list of
properties that must comply with the RAP or Just Cause Ordinances but is responsible
for the program fee billing based on the taxpayer information in its central database.
However, this system does not specify the properties to be assessed under either
ordinance. Rather, Revenue submits an annual billing to all landlords registered in their
business tax system, permitting taxpayers to ‘opt out’ of the fee.

It is uncertain how many residential rental units are covered by these ordinances. The
City Administrator’s May 5, 2016 report estimates 63,981 RAP rental units based on the
County Assessor’s report of multi-family units built before 1983 without a homeowner’s
exemption. 17 Just Cause units (built before 1980) are estimated at 87,404.

The $2.1 million per year in budgeted revenues, by comparison, approximates 70,000
units assessed the annual $30 Program fee per unit.



17
  A homeowner’s exemption is a filing with Alameda County, indicating the property is owned and
occupied as the owner’s principal place of residence and is not let out to rent or lease.


                                                                                                  14
                                                                                          P001083
      Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 20 of 42



Audit Results
Given the absence of a systematic process that identifies and assesses the appropriate
fees, Revenue management estimates that between 5 and 10 percent of taxpayers pay
the Program fee when not required to do so, approximating more than $200,000 in
annual overpayments. Conversely, it is likely that owners of properties covered under
Just Cause have not paid the annual fee.

Recommendation:

The City Administrator should conduct an audit of the RAP and Just Cause
assessments databases using the Alameda County Assessor’s or other data sources to
validate properties are appropriately assessed under the RAP or Just Cause
Ordinances. Likewise, budgeted revenues should be revised to account for all valid
assessments.

Finding 10: The RAP budget does not adequately account for current financial
operations

The current annual RAP budget is approximately $2.1 million based on the Program fee
of $30 per unit per year. Collections were greater than the costs to administer the
program in prior years, resulting in an accumulation of a reserve. This reserve was
more than $2.4 million at the end of FY 2012-13. Reserves have had to make up
deficits beginning in FY 2013-14, where expenditures exceeded revenues.




              Rent Program Service Revenue




                                                                                   15
                                                                           P001084
       Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 21 of 42



Audit Results
Primary expenditure components include:
   • Salaries & Benefits – Approximately 50% of program expenses are for staffing:
      Hearing Officers, Analysts, Administrative Assistants, and the Program Manager.
      Fringe benefits, medical benefits, and cost of living adjustments increased this
      category from $969,000 in FY2011-12 to $1.7 million, as projected for FY2015-
      16.
   •   City Attorney – Expenses related to the City Attorney’s office staffing Rent Board
       meetings and providing legal counsel to RAP staff, advising on proposed
       legislative changes, enforcement actions and reporting to City Council have
       comprised between 14% and 21% of total RAP expenditures over the past four
       years. These are projected to be more than 27% ($933,000) of the FY2015-16
       budget – an increase over the 4 year period of more than $584,000. An
       additional one-time $300,000 budget allocation was made in FY2014-15 and a
       paralegal position was added in the FY2015-16 budget to assist RAP staff in
       managing the increased caseload.
   •   Department of Revenue charges – Inter-department allocations for billing,
       noticing, and collecting the Program fee comprise this budget component. RAP
       staff prepared and processed the annual billings prior to this becoming a function
       of the Department of Revenue.
   •   RAP Overhead charges and other costs – These include office supplies and
       equipment, City Administrator staffing costs, facilities expenses, and other
       allocated costs.

Recommendations:

Management should develop and monitor the RAP budget in detail, confirming that
expenditures are accurate and allocations to the RAP budget are valid and add value to
RAP operations and stakeholders. Management should perform the following steps:
   • Confirm that efficiencies are in place in the department that will provide short-
     and long-term savings for the City, and that resource needs are thoughtfully
     considered so that urgent needs are met and longer term strategies can be
     accommodated. This is consistent with a budgetary review expected of all city
     department managers.
   •   Use financial planning tools such as trends and statistics and economic forecasts
       to anticipate and estimate how changes in the housing market will impact RAP so
       that they can respond appropriately to fluctuations in the markets.
   •   Develop a policy for reserves management (Program fees collected in excess of
       expenditures) outlining the disposition of these funds including taxpayer refunds,
       program enhancements, or funding future investments in RAP systems and
       operations.
   •   Develop a Capital Investment plan to identify necessary significant investments
       that will reduce costs over the long term. Long-term planning for these ensures


                                                                                      16
                                                                              P001085
          Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 22 of 42



Audit Results
          funds are available at the projected acquisition date. The City Administrator
          should determine if the RAP Ordinance should be amended to provide funding
          for capital costs.
Our recommendations focused on the immediate need to address the increased petition
and hearing volume; reduce the backlog of cases; adopt process efficiencies and cost-
savings measures through the use of newer technologies; and redefine its public
outreach program.

We have proposed expense ranges below that management may consider in
developing its budget and Program fee structure – weighing the investment against the
future benefits. These cost estimates are based on inquiries, reviews and comparisons;
to determine costing structures of similar programs, applications and compensation
packages. Actuals could be more or less than these figures.

      •   Hire temporary staffing – Management should hire temporary staff so that
          petitions and cases can be addressed promptly to minimize delays in their
          resolution. The annual cost is estimated at $200,000.
      •   Increased permanent staffing – RAP management wants to increase staffing
          initially by 3 full-time staff given the increase in workload volume. We estimate
          this to be approximately $400,000 per year. 18
      •   Planning & Building Inspector – Allocating one-half FTE for an Inspector to
          conduct property inspections needed to gather evidence for Petition Hearings is
          estimated to cost $70,000 per year.
      •   Maximizing technology – Gain efficiencies and enhance public outreach so that
          tenants and landlords can readily access documents, forms and other materials,
          reducing the need for staff to be the primary source of RAP data and information.
            o Acquiring and implementing an automated case management system that
               will increase efficiencies in workflow and caseload is estimated to cost
               $100,000 initially, with annual licensing and maintenance fees of $25,000.
            o Upgrading the RAP website and incorporating other social media into the
               RAP communication and is estimated to cost $50,000; annual maintenance
               costs are estimated to be $8,000.
      •   Other costs include additional educational materials and improvements to the
          RAP offices, so that space is made available for hearings, workshops, clinics,
          and other sessions for both tenants and landlords. This cost is estimated to be
          $365,000.

Analysis of Rent Program Service Fee

The Program Service Revenues may not be a valid forecast of future revenues as noted
earlier. We used a base number of RAP units of 70,000, as a conservative estimate, to

18
     Program Analyst I, Administrative Assistant I, and Hearing Officer.


                                                                                        17
                                                                                P001086
       Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 23 of 42



Audit Results
determine the required Program fee to sustain the RAP program and to fund future
improvements.

The current annual Program fee is $30 per unit. This generates approximately $2.1
million in revenues, which is not sufficient to cover annual operating expenses of $3.5
million. As the number of units covered under the RAP and Just Cause ordinances is in
question, we assumed a population of 70,000 RAP rental units. Our recommended fee
increase calculation is as follows:

   •   $20 per unit to make up for the spending deficit for RAP operations;
   •   $10 per unit to adopt the practices from the audit report recommendations;
   •   $3 per unit to fund a reserve that can be used for capital investments, such as
       technological implementations and upgrades as well as unforeseen events.

The Program fee should be increased from the current $30 per unit to between $63 and
$70.

Recommendation:         City Auditor recommends that management perform their
independent analysis based on a revised and accurate count of residential rental units
covered under RAP and Just Cause. It should consider all relevant costs and future
expenditures to establish a Program fee structure that will adequately fund current RAP
operations and anticipated investments and contingencies. Management must also
regularly review the Program fee, at least annually, to confirm that revenues are
adequate to cover RAP operations costs.


                           As estimated




                        70,000 RAP residential
                             rental units




                                                                                    18
                                                                            P001087
       Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 24 of 42



Statement of Compliance, Scope, Objectives & Methodology


Statement of Compliance with Government Auditing Standards

We conducted this performance audit in accordance with generally accepted
government auditing standards. Those standards require that we plan and perform the
audit to obtain sufficient, appropriate evidence to provide a reasonable basis for our
findings and conclusions based on our audit objectives. We believe that the evidence
obtained provides a reasonable basis for our findings and conclusions based on our
audit objectives.


Audit Scope and Objectives

The scope of our project covered fiscal years 2014-2015 and 2015-2016. Our objective
was to ensure the Rent Adjustment Program is meeting its mission and goals—to
administer the Rent Adjustment Ordinance that promotes relief to residential residents
through the limitations of rent increases while fostering investment in residential rental
housing properties.


Methodology

In conducting the audit, we:
   •   Performed walk-throughs with rent adjustment personnel
   •   Interviewed rent board members, tenant and landlord representatives
   •   Reviewed rent adjustment policies and ordinances
   •   Reviewed the rent adjustment program manual
   •   Reviewed case files to ensure compliance with policies and procedures and
       fairness in decision making
   •   Attended Rent Board meetings
   •   Coordinated a policy analysis project for the Goldman School’s Introduction to
       Policy Analysis class, identifying best practices in communication and outreach
       that could be adopted by Oakland’s Rent Adjustment Program.




                                                                                       19

                                                                               P001088
    Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 25 of 42



Appendix A




               (This page intentionally left blank)




                                                                 P001089
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 26 of 42




                                                             P001090
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 27 of 42




                                                             P001091
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 28 of 42




                                                             P001092
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 29 of 42




                                                             P001093
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 30 of 42




                                                             P001094
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 31 of 42




                                                             P001095
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 32 of 42




                                                             P001096
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 33 of 42




                                                             P001097
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 34 of 42




                                                             P001098
    Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 35 of 42



City Administrator’s Response




                                                                        29
                                                                 P001099
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 36 of 42




                                                             P001100
Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 37 of 42




                                                             P001101
                                       Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 38 of 42

City Auditor’s Office Rent Adjustment Program Audit (June 27, 2016)
City Administrator’s Responses as of October 21, 2016

                                                                                                                                                           Responsible      Target Date
            City Auditor’s Recommendations                                                    Management Response
                                                                                                                                                              Party         to Complete
1   Increase the number of Rent Board alternates to            The City Council passed legislation (Ordinance No. 13373 C.M.S.) which added 3              City Council     October 2016
    provide sufficient volunteer Board members.                additional alternates to the Rent Adjustment Board (1 neutral; 1 tenant; and 1              and the
                                                               landlord). The Mayor's Office has been very diligent in appointing members to fill those    Mayor's Office
                                                               new alternate positions. All 3 new alternates will be appointed by November 2017.
    The Mayor needs to:                                        As of the date of this report, no vacancies remain for the Rent Board. The Mayor's          Mayor's Office   Timely
           Appoint members to open Board positions            Office has begun using Granicus to track current terms and all vacant positions for City    and RAP staff    appointments:
            timely                                             boards and committees. The Office is almost caught up on all of the term dates and          liaison to the   Ongoing
           Fully communicate to appointees their              expiration dates for all Rent Adjustment Board (RAB) members in Granicus. The               Rent
            responsibilities and obligations as members of     electronic tool will help the Mayor's Office and RAP to easily keep track of upcoming       Adjustment       Replace Board
            this Board                                         vacant board seats in order to ensure no time lost between appointments. Staff              Board            Members:
           Replace Board members who don’t fulfill their      provides the Mayor's Office with attendance records on a quarterly basis in order to                         Ongoing
            duties                                             ensure appointees are attending the meetings. In terms of communication to
                                                               appointees of their responsibilities, etc. as board members, staff will work to formalize                    Communicate
                                                               such communication material to ensure that new and existing board members are                                Duties:
                                                               aware of their role and expectations as RAB members.                                                         Ongoing

                                                               Staff will create a summary document which can be used to explain duties to new and
                                                               existing board members. This document will be created by March 2017.
    Attendance records should be provided to the Mayor on      The Mayor's Office and the RAP program have decided that the RAP staff will send RAB        RAP staff        Almost
    a semiannual basis.                                        attendance records to the Mayor's Office on a quarterly basis.                              through          completed.
                                                                                                                                                           Granicus         Otherwise
                                                                                                                                                                            ongoing.
2   A content-focused training program should be developed     The City Administrator's Office will work with the RAP program to determine the             RAP staff with   December
    for Board members:                                         training structure and curriculum by December 2016. Staff will survey RAB members to        help from CAO    2016 (draft
             This program should be scheduled over the        see what type of training they would like to see. In addition, staff will add other                          curriculum)
              course of the year with expected time frames     important topic ideas for the training curriculum.
              for completion                                                                                                                                                Training
             The training can be presented at regular Board                                                                                                                program
              meetings in some cases                                                                                                                                        finalized and
                                                                                                                                                                            implemented
                                                                                                                                                                            by the end of
                                                                                                                                                                            March 2017.
    RAP management should:                                     Staff will create a template for ongoing training requirements as well as a tracking        RAP staff        Ongoing
           Track the progress of the training sessions        sheet and share it on a semi-annual basis to the Mayor's Office.
           Include completion information and Board
            member attendance records in the semiannual
            report to the Mayor


                                                                                                                                                                                 Page 1 of 5
                                                                                                                                                                       P001102
                                         Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 39 of 42

City Auditor’s Office Rent Adjustment Program Audit (June 27, 2016)
City Administrator’s Responses as of October 21, 2016

                                                                                                                                                             Responsible        Target Date
            City Auditor’s Recommendations                                                      Management Response
                                                                                                                                                                Party           to Complete
3   A communication strategy should be adopted by the Rent       Staff is currently working with the City Clerk's Office to use Granicus for communication   RAP staff          February 2017
    Board, which will:                                           and access to all the information contained in the Board packets. Staff is also working     consulting with
            Allow for ease of access and use for different      to provide the RAB members with tablets for use to access and review the packets            the City Clerk's
             types of users                                      prior to and during meetings.                                                               Office
            Include internet-based technology

    Rent Board preparation materials, including Case Appeals     While the database is being implemented, RAP staff is working with the City Clerk's         RAP staff          February 2017
    packets should be scanned and uploaded to the RAP            Office on Granicus to electronically make packet information available to RAB members                          for Granicus;
    website rather than mailed to each Rent Board member.        who want an electronic packet. In the new database, which will be available in
                                                                 February 2017, RAB members will likely have their own user accounts with permissions                           February 2017
                                                                 which will allow them to see necessary information related to cases for meetings.                              for the
                                                                                                                                                                                database
    The Rent Board should formulate an accessible online         Staff is currently working with the City Clerk's Office to use Granicus for communication   RAP staff          February 2017
    public communication strategy that provides interested       and access to all the information contained in the Board packets. Staff is also working     consulting with
    parties with all appropriate information in advance of the   to provide the RAB members with tablets for use to access and review the packets            the City Clerk's
    meeting and other relevant staff reports.                    prior to and during meetings.                                                               Office

4   RAP management should post Petition Hearing and Rent         The new database will address this.                                                         RAP staff with     February 2017
    Board decisions to the RAP website or other electronic                                                                                                   CAO staff          for the
    portals to make these more accessible to the public.                                                                                                                        database


5   Management should address resource needs and work            RAP staff have been working with the Human Resources and Management Department              RAP staff          December
    towards using temporary staffing to immediately address      (HRMD) to fill the current authorized positions. There are currently 2 positions unfilled                      2016 – start
    the caseload backlog. Permanent staffing should be           and recruitment efforts are underway to fill them. With the recruitment being initiated                        recruitment;
    planned for to fill needed positions as workload             by December 2016, it is expected that the new employees will be hired by March 2017.
    continues to increase.                                                                                                                                                      March 2017 –
                                                                                                                                                                                employees
                                                                                                                                                                                hired




                                                                                                                                                                                     Page 2 of 5
                                                                                                                                                                          P001103
                                            Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 40 of 42

City Auditor’s Office Rent Adjustment Program Audit (June 27, 2016)
City Administrator’s Responses as of October 21, 2016

                                                                                                                                                           Responsible      Target Date
                City Auditor’s Recommendations                                              Management Response
                                                                                                                                                              Party         to Complete
  5     Other recommendations for management are:                                                                                                          RAP staff with
cont.           Review workflow processes for efficiencies and       The workflow process will be reviewed in the database creation process. In          other offices    The database
                 identify opportunities to leverage staff, limit       order to incorporate process efficiencies into the new database, the database       such as          will be
                 document handling, and maximize consistent            project team is factoring the process into the database design.                     Planning and     completed in
                 and secure file organization. Management                                                                                                  Building and     February 2017
                 should update policies and procedures                                                                                                     the Office of
                 accordingly                                                                                                                               the City
                                                                      Appropriate staffing levels will be reviewed in the HCD budget proposal             Attorney         Budget will be
                Determine appropriate staffing levels given the                                                                                                            reviewed
                 current and expected workload and prepare a           where HCD leadership and RAP staff will assess new staff needed based on:
                                                                       new legislation, the expected number of petitions, the petition process, and                         during the FY
                 budget for additional full time personnel                                                                                                                  2017-2019 bi-
                 expense                                               the expected program efficiencies based on the database upgrades.
                                                                                                                                                                            annual budget
                Implement a formal, routine quality assurance                                                                                                              process
                 program to ensure conformance to set                 For inspections, such an approach would require budgetary changes as well
                 standards and compliance with the RAP                 as staff training. A budget discussion for dedicated inspection staff will occur
                 Ordinance and regulations, and department             during FY 2017-2019 bi-annual budget process. For changes to the RAP                                 Timeline for
                 and city procedures-a standard in legal               ordinance, staff will be looking for efficiencies in the database design process.                    the inspections
                 practices.                                                                                                                                                 conversation
                Hearing officers should not conduct onsite                                                                                                                 would be first
                 inspections of properties. Rather, RAP should                                                                                                              quarter in FY
                 contract professional building inspector                                                                                                                   2017-2018.
                 services in the Planning & Building Department
                 to perform these site inspections, allowing          Staff will also ask the Office of the City Attorney about proposed changes
                 Hearing Officers to devote their time to case         throughout that process. In addition to and separate from the database, RAP                          Other
                 file preparations                                     staff will engage with the Attorney's Office about other program efficiencies                        efficiencies
                                                                       and assess if legislation is needed.                                                                 conversations
                Management should work with the City
                                                                      In terms of quality assurance, all of the current changes are an effort towards                      would occur
                 Attorney to propose changes to the RAP                this. With the ballot measures and landlord petition changes, further quality
                 Ordinance and regulations to eliminate                                                                                                                     later in 2017 to
                                                                       assurance work may not be done comprehensively or timely at this time.                               allow time for
                 inefficiencies that may be creating delays in
                 adjudicating cases                                                                                                                                         database
                                                                                                                                                                            completion
                                                                                                                                                                            and testing




                                                                                                                                                                                  Page 3 of 5
                                                                                                                                                                       P001104
                                        Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 41 of 42

City Auditor’s Office Rent Adjustment Program Audit (June 27, 2016)
City Administrator’s Responses as of October 21, 2016

                                                                                                                                                           Responsible     Target Date
            City Auditor’s Recommendations                                                      Management Response
                                                                                                                                                              Party        to Complete
6   RAP management should evaluate the type of automated         Staff conducted a Request For Qualifications (RFQ) process for a firm to help with the    CAO and RAP     February 2017
    caseload system that would be most cost-effective given      initial business process design and database creation for the RAP program. The system     staff
    its workflow-one that will allow the department to track     will factor in this recommendation.
    cases, store records electronically, reduce reliance on
    paper documents, and produces performance metrics
    and trend analyses that can be used to regularly report
    on RAP activities.
7   Formulate a strategy to develop a public outreach            Staff will work with the community engagement staff to develop a communications           RAP staff,      February or
    communication plan.                                          strategy after November 2016 (allowing staff to assess all new program changes and        Comm. staff,    March 2017 for
            Develop a curriculum that is based on the           determine the best strategy to communicate the changes at large). In the meantime,        and CBOs        draft plan;
             current ordinance written in plain, clear           staff is currently working on developing information packets to clearly articulate the
             language                                            ordinance and how it applies to tenants and landlords. It will be translated in all the                   No later than
            Use innovative ideas to create a broad strategic    appropriate languages to accommodate the diverse population within the City. Staff                        first quarter of
             communication and education plan.                   will also work with Community Based Organizations (CBOs) to provide training to                           FY 2017-2018
                                                                 enable them to provide assistance to staff to do outreach.                                                for CBO plan
    Goldman School recommendations for best practices in                                                                                                   RAP staff and
    public outreach and communication:                                                                                                                     Comm. staff
            Re-design the RAP website using webpage                      Forms, the database will factor this in as well.                                                February 2017
             design best practices that include PDF fillable                                                                                                               for database
             forms for online submission and links to critical                                                                                                             and forms
             information
            Coordinate social media campaigns and other                  Webpage redesign and social media campaigns, this will be factored into the                     Initial website
             similar content for widespread education of the               communications strategy (also keeping the database changes in mind as well                      crafted by mid-
             RAP(Facebook, Twitter and Instagram)                          as the costs for a new website).                                                                2017.
            Host information centers at City public events
             that attract residents and others to                         Public events, RAP has been working to increase their public appearances and                    Ongoing for
             communicate RAP materials and at housing                      they will continue to do so.                                                                    participation at
             trade fairs and other industry functions                                                                                                                      public events
    Other practices that should be considered:
            Develop and distribute brochures, postcards         These items will be factored into a larger communications strategy as described above.
             and notices to libraries, city buildings, escrow
             offices and legal firms that include information
             on RAP
            Include direct mail inserts with the annual
             business tax invoice informing recipients of
             links and references to RAP

                                                                                                                                                                                 Page 4 of 5
                                                                                                                                                                       P001105
                                          Case 4:19-cv-05398-JST Document 53-6 Filed 10/23/20 Page 42 of 42

City Auditor’s Office Rent Adjustment Program Audit (June 27, 2016)
City Administrator’s Responses as of October 21, 2016

                                                                                                                                                            Responsible   Target Date
             City Auditor’s Recommendations                                                     Management Response
                                                                                                                                                               Party      to Complete
 8   Design a dedicated professional office space for hearings   CAO staff will work with RAP staff to assess costs for security upgrades including space   CAO and RAP   Improvements
     and other public business of RAP that is appropriate for    reconfiguration and other security measures identified in the CPTED analysis, by staff,    staff         and cost will
     the seriousness of the matters discussed, to include        and within the audit report.                                                                             be assessed by
     standard security measures (locking doors, security                                                                                                                  December
     cameras)                                                                                                                                                             2016; will then
                                                                                                                                                                          be part of FY
                                                                                                                                                                          2017-2019
                                                                                                                                                                          budget process
 9   The City Administrator should conduct an audit of the       The Revenue Bureau's new system will be live in late 2016 or early 2017. It will provide   RAP and       September
     residential rentals database to validate properties are     a better tracking mechanism for this recommendation. RAP staff will continue to work       Revenue       2017
     appropriately assessed under the RAP or Just Cause          with the Revenue Bureau to further refine the numbers for the upcoming years.              Bureau
     Ordinances. Likewise, budgeted revenues should be
     revised to account for all valid assessments.
10   Management should develop and monitor the RAP               With the FY 2017-2018 biennial budget process coming up, HCD leadership will work          RAP staff     Approximately
     budget in detail, confirming that expenditures are          with the RAP manager to develop a budget that reflects upcoming program needs. In                        June 2017
     accurate and allocations to the RAP budget are valid and    this, they can evaluate and incorporate the steps listed into the budget process, for
     add value to RAP operations and stakeholders.               implementation by the first quarter in FY 2017-2018.

     Some steps that Management should take are:
                Confirm that efficiencies are in place in the
                 department that will provide short- and long-
                 term savings for the City, and that resource
                 needs are thoughtfully considered. This is
                 consistent with a budgetary review expected
                 of all city department managers
                Use financial planning tools such as trends
                 and statistics and economic forecasts to
                 anticipate and estimate how changes in the
                 housing market will impact RAP
                Develop a policy for reserves management
                 outlining the disposition of these funds
                 including taxpayer refunds, program
                 enhancements, or funding future
                 investments in RAP systems and operations
                Develop a Capital Investment plan to identify
                 necessary significant investments that will
                 reduce costs over the long term

                                                                                                                                                                               Page 5 of 5
                                                                                                                                                                        P001106
